The plaintiff in error, hereinafter called defendant, was convicted in the county court of Garfield county of having possession of intoxicating liquor and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The case was tried in November, 1929, and the appeal was lodged in this court in February, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted. *Page 415 
Where an appeal is brought to this court upon conviction for a misdemeanor, and no briefs are filed in behalf of plaintiff in error, and no appearance for oral argument made when the case was set for submission, this court will examine the record for jurisdictional errors, and if none appear, and the evidence supports the judgment, it will be affirmed. No material error is apparent in this case.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.